DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In regards to the amendments made in the reply filed 02/02/2022, the previous drawing objections and rejections of claims 1 – 7, 9 – 11, 14 – 17, and 19 -  20 has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 02/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10675044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 7, 9 – 11, 13 – 17, and 19 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art alone or in combination with fails to disclose or make obvious a device for fracturing calcifications in heart valves, wherein the device 
Regarding claim 15, the prior art alone or in combination with fails to disclose or make obvious a method for fracturing calcifications in the heart, the method comprising the steps of positioning an impactor comprising a plurality of struts, a proximal tube, and a distal tube adjacent to one or more native leaflets of a calcified heart valve, moving the proximal tube relative to the distal tube to transition the impactor from a contracted orientation to an expanded orientation in which the struts are expanded radially outward to conform to a side of the one or more native leaflets of the calcified heart, and exhibiting a force on the side of the one or more native leaflets thereby fracturing the calcifications, and further wherein the struts, when expanded, bend inward toward the longitudinal axis of the impactor.
Regarding claim 1, the closest prior art, Leibowitz (US 20110184447 A1) (previously cited), discloses a device (surgical cutting tool) for fracturing calcifications in heart valves, the device comprising: an impactor (tubular shaft 10) comprising a plurality of struts (radially extending elements 15) (paragraph [0027] and Fig. 2), a proximal tube (tubular shaft 10), and a distal tube (distal end [tubular part] 19) (paragraph [0027]), 
Regarding claim 15, the closest prior art, Leibowitz (US 20110184447 A1) (previously cited), discloses a device (surgical cutting tool) for fracturing calcifications in (i) a method for fracturing calcifications in heart valves, (ii) positioning the impactor adjacent to one or more native leaflets of a calcified heart valve, and (iii) wherein the plurality of struts bend inward when in the expanded state, to conform to the side of the one or more native leaflets. As to (i) and (ii), Hefer (US 20150216552 A1) (previously cited), teaches, in a similar field of endeavor, a device and method for fracturing calcifications (recanalization, valve repair) in a heart valve (iii) wherein the struts, when expanded, bend inward toward the longitudinal axis. Conversely, the struts of Leibowitz are shaped to project outward such that the blades can on the edges of the struts, can cut / scrape as much of an obstruction as possible and as such if the struts were to be modified such that the mid portion (bent portions) bend inward, then the blades would no longer come into contact with the bulk of the obstruction and the device would be in operable for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771